J-S31022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUAN D. HERNANDEZ                          :
                                               :
                       Appellant               :   No. 1938 EDA 2021

            Appeal from the PCRA Order Entered September 1, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000447-2018


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED DECEMBER 13, 2022

        Appellant Juan D. Hernandez appeals from the order dismissing his first

Post Conviction Relief Act1 (PCRA) petition without a hearing.         Appellant

argues that plea counsel’s ineffectiveness caused him to enter an involuntary

and unknowing guilty plea. Appellant also contends that the trial court lacked

jurisdiction, that his guilty plea was unlawfully induced, and that the PCRA

court erred in dismissing his petition without a hearing. We affirm.

        We adopt the PCRA court’s summary of the factual and procedural

history of this matter. See PCRA Ct. Op., 4/1/22, at 1-3. Briefly, Appellant

was charged with attempted murder, aggravated assault, possession of an

instrument of crime, simple assault, and recklessly endangering another
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S31022-22



person following an incident that occurred in 2018.2     Appellant entered an

open guilty plea to attempted murder on July 22, 2019. The Commonwealth

nolle prossed the remaining charges. On November 26, 2019, the trial court

sentenced Appellant to a term of fourteen to twenty-eight years’ incarceration.

Appellant did not file a post-sentence motion nor did he file a direct appeal.

       Appellant filed a timely pro se PCRA petition on August 20, 2020. The

PCRA court appointed counsel who subsequently filed an amended petition on

Appellant’s behalf. On July 12, 2021, the PCRA court issued a Pa.R.Crim.P.

907 notice of intent to dismiss Appellant’s petition as meritless. Appellant did

not file a response. The PCRA court issued an order dismissing Appellant’s

petition on September 1, 2021.

       On September 21, 2021, Appellant filed a timely notice of appeal and a

Pa.R.A.P. 1925(b) statement.3 The PCRA court filed a Rule 1925(a) opinion

addressing Appellant’s issues.
____________________________________________


2 18 Pa.C.S. §§ 901(a), 2502, 2702(a), 907(a), 2701(a), and 2705,
respectively.

3 The PCRA court did not order Appellant to file a Rule 1925(b) statement.
This Court has held that when an appellant files a Rule 1925(b) statement
before the trial court orders one, “there is no need for the trial court” to
request one. Commonwealth v. Nobles, 941 A.2d 50, 52 (Pa. Super. 2008).
However, if the appellant fails to include a claim in a voluntarily filed Rule
1925(b) statement, that claim is waived on appeal. See id. As the Nobles
Court reasoned, this Court will not encourage “‘sandbagging’ by counsel if they
are allowed to quickly file a Rule 1925(b) statement and then claim that
nothing is waived because the Rule 1925(b) statement was not in response to
a formal request.” Id. (noting that the Commonwealth’s voluntary filing of an
unrequested Rule 1925(b) statement, which failed to specify a challenge
(Footnote Continued Next Page)


                                           -2-
J-S31022-22



       On appeal, Appellant raises the following issue:

       Was the PCRA court’s [finding correct] that [Appellant’s] claims in
       his PCRA petition were without [merit], [and that] no evidentiary
       hearing was required prior to dismissing Appellant’s PCRA
       petition?

Appellant’s Brief at 3 (unpaginated).4

                                      Jurisdiction

       Appellant first argues that he is entitled to PCRA relief under 42 Pa.C.S.

§ 9543(a)(2)(viii) because the trial court lacked both subject-matter and

personal jurisdiction.5      Appellant’s Brief at 5, 11-12 (unpaginated).       In

support, Appellant argues that there was no testimony or evidence

establishing a corpus delecti and that, as a result, “the jurisdiction of the trial

court was not established.” Id. at 10 (unpaginated). Therefore, Appellant


____________________________________________


concerning the trial court’s error in considering a motion to compel raised by
the defendant in the middle of trial, required waiver of that challenge).

4 Appellant presents a single question in his statement of the questions
involved, which we analyze as four distinct issues.

We also note that Appellant has not divided his argument into separate
sections. See Pa.R.A.P. 2119(a) (stating that “[t]he argument shall be divided
into as many parts as there are questions to be argued”). We do not condone
Appellant’s failure to comply with the Rules of Appellate Procedure, but
because the noncompliance does not impede our review, we decline to find
waiver on this basis. See, e.g., Commonwealth v. Levy, 83 A.3d 457, 461
n.2 (Pa. Super. 2013).

5 Appellant did not raise this claim in his Rule 1925(b) statement. However,
it is well settled that “[a]n objection to lack of subject matter jurisdiction can
never be waived . . . .” Commonwealth v. Jones, 929 A.2d 205, 208 (Pa.
2007) (citation omitted).

                                           -3-
J-S31022-22



concludes that the PCRA court erred in denying his petition without a hearing.

Id. (unpaginated).

      A guilty plea “constitutes a waiver of jurisdiction over the person of the

defendant.”   Commonwealth v. Little, 314 A.2d 270, 272 (Pa. 1974).

However, subject matter jurisdiction cannot be waived. Id. at 272-73; see

also Jones, 929 A.2d at 208. Whether a court has subject matter jurisdiction

is a question of law and, therefore, our standard of review is de novo. Jones,

929 A.2d at 211.

      There are two requirements for subject matter jurisdiction as it relates

to criminal defendants: 1) the competency of the court to hear the case; and

2) the provision of specific and formal notice to the defendant of the crimes

charged. Id. at 211 (citation omitted). “[A]ll courts of common pleas have

statewide subject matter jurisdiction in cases arising under the Crimes

Code[.]” Id. at 210 (citation omitted); see also Commonwealth v. Kohler,

811 A.2d 1046, 1050 (Pa. Super. 2002) (reiterating that “a county court of

common pleas has jurisdiction over offenses that take place within its

borders”) (citation omitted).

      The corpus delicti rule is an evidentiary requirement that “places the

burden on the prosecution to establish that a crime has actually occurred

before a confession or admission of the accused connecting him to the crime

can be admitted.” Commonwealth v. Murray, 174 A.3d 1147, 1154 (Pa.

Super. 2017) (citation omitted).




                                     -4-
J-S31022-22



       Here, Appellant raises the corpus delicti rule in support of his

jurisdictional claims. However, corpus deliciti relates to the Commonwealth’s

burden of proof, rather than the trial court’s jurisdiction.6 See id. In any

event, our review of the record confirms that Appellant’s jurisdictional claims

are meritless.     Appellant was charged with violations of the Pennsylvania

Crimes Code that occurred in Philadelphia and also received specific and

formal notice of the charges when the Commonwealth filed the criminal

information and criminal complaint. Therefore, the Philadelphia County Court

of Common Pleas had subject-matter jurisdiction over Appellant’s case. See

Jones, 929 A.2d at 211; Kohler, 811 A.2d at 1050. Lastly, as stated above,

by entering a guilty plea, Appellant waived any challenge to personal

jurisdiction. See Little, 314 A.2d at 272. Therefore, Appellant is not entitled

to relief on his jurisdictional claims.

                       Ineffective Assistance of Counsel

       Appellant argues that plea counsel was ineffective for failing to (1)

object to the legality and propriety of the bills of information, (2) object to the

trial court’s lack of jurisdiction, and (3) raise a double jeopardy claim. Id. at

8, 10-11 (unpaginated).          Appellant contends that plea counsel had no

reasonable basis for failing to object to the purportedly defective bills of

____________________________________________


6 Furthermore, the corpus delicti rule is not applicable to this case because
Appellant was not convicted at trial, instead he entered a guilty plea. Cf.
Murray, 174 A.3d at 1154 (concluding that trial court did not abuse its
discretion in admitting the defendant’s statements after the Commonwealth
established the corpus delicti of the offense).

                                           -5-
J-S31022-22



information and to the trial court’s lack of jurisdiction. Id. (unpaginated).

Finally, Appellant claims that he was prejudiced because if plea counsel had

raised these objections, Appellant would not have entered a guilty plea and

the results of the proceeding would have been different.            Id. at 11

(unpaginated).

      In reviewing Appellant’s claims, we are guided by the following

principles:

      [O]ur standard of review from the denial of a PCRA petition is
      limited to examining whether the PCRA court’s determination is
      supported by the evidence of record and whether it is free of legal
      error.    The PCRA court’s credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court’s legal
      conclusions.

      Furthermore, to establish a claim of ineffective assistance of
      counsel, a defendant must show, by a preponderance of the
      evidence, ineffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place. The burden is on the defendant
      to prove all three of the following prongs: (1) the underlying claim
      is of arguable merit; (2) that counsel had no reasonable strategic
      basis for his or her action or inaction; and (3) but for the errors
      and omissions of counsel, there is a reasonable probability that
      the outcome of the proceedings would have been different.

                                  *    *    *

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and some formatting altered). It is well settled that counsel



                                      -6-
J-S31022-22



cannot be deemed ineffective for failing to raise a meritless claim.

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa. Super. 2004)

(citation omitted).

      A criminal defendant’s right to effective counsel extends to the
      plea process, as well as during trial. Under the PCRA, allegations
      of ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused the
      petitioner to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

      To establish prejudice, the defendant must show that there is a
      reasonable probability that, but for counsel’s errors, he would not
      have pleaded guilty and would have insisted on going to trial. This
      is not a stringent requirement. The reasonable probability test
      refers to a probability sufficient to undermine confidence in the
      outcome.

Commonwealth v. Brown, 235 A.3d 387, 391 (Pa. Super. 2020) (citations

omitted and formatting altered).

      When a petitioner raises counsel’s ineffectiveness in connection with a

guilty plea, the prejudice requirement is

      similar to the “manifest injustice” standard applicable to all post-
      sentence attempts to withdraw a guilty plea. The law does not
      require that appellant be pleased with the outcome of his decision
      to enter a plea of guilty: All that is required is that [the
      defendant’s] decision to plead guilty be knowingly, voluntarily and
      intelligently made.

      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving
      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is

                                      -7-
J-S31022-22


      established. A defendant is bound by the statements he makes
      during his plea colloquy, and may not assert grounds for
      withdrawing the plea that contradict statements made when he
      pled.

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001)

(citations omitted and formatting altered). We add that a valid guilty plea

colloquy inquires into the factual basis for the plea and the nature and

elements of the charges. See id.

      Before reaching the merits of Appellant’s ineffectiveness claims, we

must determine whether he has adequately developed these issues for review.

This Court has explained that when presenting issues in an appellate brief,

      it is an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities. Pa.R.A.P. 2119(a), (b), (c). . . .

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived. Pa.R.A.P. 2101.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (some

citations omitted). Claims may be waived under Rule 2119(a) for failure to

cite to relevant case law or to otherwise develop issues in a meaningful fashion

capable of review. See Commonwealth v. Johnson, 985 A.2d 915, 924

(Pa. 2009) (indicating that “where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the




                                      -8-
J-S31022-22



issue in any other meaningful fashion capable of review, that claim is waived”

(citations omitted)).

       Here, although Appellant claims that trial counsel was ineffective, he

presents only boilerplate assertions of error and has failed to support his

claims with citations to the record.           Therefore, because Appellant failed to

adequately develop these issues for appellate review, his claims are waived.7

See Johnson, 985 A.2d at 924; Kane, 10 A.3d at 331; see also Brown, 235

A.3d at 391. Accordingly, no relief is due.

                                      Guilty Plea

       Appellant also challenges the validity of his guilty plea.        In support,

Appellant contends that the evidence presented by the Commonwealth during

the guilty plea colloquy was insufficient, and that the “patently defective

____________________________________________


7 We note that although Appellant also failed to adequately develop his double
jeopardy claim, that issue impacts the legality of sentence and cannot be
waived.      See Commonwealth v. Hill, 238 A.3d 399 (Pa. 2020);
Commonwealth v. Bezick; 207 A.3d 400 (Pa. Super. 2019). The record
reflects that Appellant repeatedly stabbed the victim in the back and the chest,
causing serious bodily injury. See N.T., 7/22/19, 7-9. A person who has been
convicted of attempted murder where serious bodily injury results “may be
sentenced to a term of imprisonment which shall be fixed by the court at not
more than [forty] years.” See 18 Pa.C.S. § 1102(c). Instantly, the trial court
sentenced Appellant to a term of fourteen to twenty-eight years of
incarceration on the single count of attempted murder which did not exceed
the statutory maximum sentence for this offense. Accordingly, Appellant’s
sentence is legal. Further, we agree with the PCRA court that Appellant’s
double jeopardy claims have no arguable merit. Accordingly, no relief is due.

Likewise, as stated above, the trial court had subject-matter jurisdiction over
this matter, and counsel cannot be deemed ineffective for failing to raise a
meritless claim. See Poplawski, 852 A.2d at 327.


                                           -9-
J-S31022-22



nature of the plea colloquy establishes manifest injustice and allows for

withdraw[al] of the plea.” Appellant’s Brief at 7-8 (unpaginated). Further,

Appellant argues that he is innocent, his plea was not voluntary, knowing, or

intelligent, and that the facts offered into evidence at the plea hearing did not

support the charge8 to which he pled guilty. Id. at 8-9 (unpaginated).

       A claim challenging the validity of a guilty plea is cognizable under the

PCRA. See 42 Pa.C.S. § 9543(a)(2)(iii) (providing that a petitioner is eligible

for relief if he can plead and prove his conviction resulted from “[a] plea of

guilty unlawfully induced where the circumstances make it likely that the

inducement caused the petitioner to plead guilty and the petitioner is

innocent”). However, Appellant must also establish that this claim has not

been “previously litigated or waived.” 42 Pa.C.S. § 9543(a)(3). A claim is

waived for the purposes of the PCRA when “the petitioner could have raised it

but failed to do so before trial, at trial . . . [or] on appeal . . .” 42 Pa.C.S. §

9544(b); see also Commonwealth v. Turetsky, 925 A.2d 876, 879 (Pa.

Super. 2007) (explaining that the PCRA petitioner’s challenge to the validity

of his guilty plea was waived because he could have raised that issue on direct

appeal but failed to file one).

       It is well settled that


____________________________________________


8 We note that Appellant argues that the facts presented in the plea colloquy
did not establish that he committed robbery. Appellant pleaded guilty to
attempted murder, not robbery. See Written Guilty Plea Colloquy, 7/22/19,
at 1.

                                          - 10 -
J-S31022-22


      a defendant may withdraw his guilty plea after sentencing only
      where necessary to correct manifest injustice. . . .

      Manifest injustice occurs when the plea is not tendered knowingly,
      intelligently, voluntarily, and understandingly. In determining
      whether a plea is valid, the court must examine the totality of
      circumstances surrounding the plea. Pennsylvania law presumes
      a defendant who entered a guilty plea was aware of what he was
      doing, and the defendant bears the burden of proving otherwise.

Commonwealth v. Hart, 174 A.3d 660, 664-65 (Pa. Super. 2017) (citations

omitted and formatting altered). “In order to preserve an issue related to a

guilty plea, an appellant must either object at the sentence colloquy or

otherwise raise the issue at the sentencing hearing or through a post-sentence

motion.” Commonwealth v. Monjaras-Amaya, 163 A.3d 466, 468-69 (Pa.

Super. 2017) (citations omitted and formatting altered). Pennsylvania Rule

of Criminal Procedure 720 requires that a defendant file a post-sentence

motion within ten days of sentencing and specify the grounds for relief.

Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i), (B)(1)(c).       The failure to raise an

objection that allows the trial court to correct an error at the first opportunity

results in waiver. See Monjaras-Amaya, 163 A.3d at 469 (concluding that

the appellant waived a challenge to his guilty plea because he raised the issue

for the first time in a Rule 1925(b) statement).

      Instantly, Appellant did not challenge the validity of his guilty plea at

sentencing, nor did he file a post-sentence motion or a direct appeal.

Therefore, his challenge to the validity of his guilty plea is waived.       See

Turetsky, 925 A.2d at 879; 42 Pa.C.S. §§ 9543(a)(3), 9544(b). In any event,

the record confirms that Appellant participated in a plea colloquy which


                                     - 11 -
J-S31022-22



demonstrates that he understood the nature and consequences of his plea and

that he knowingly and voluntarily decided to enter the plea.        See N.T.,

7/22/2019, at 3-6; Written Guilty Plea Colloquy, 7/22/19, at 1. Therefore,

even if Appellant properly preserved this claim, he would not be entitled to

relief. See McCauley, 797 A.2d at 922.

                               Evidentiary Hearing

     Finally, Appellant contends that the PCRA court abused its discretion by

dismissing his PCRA petition without an evidentiary hearing. Appellant’s Brief

at 6-13 (unpaginated). Appellant asserts that he is entitled to a hearing to

prove his innocence. Id. at 12 (unpaginated).

     It is well settled that

     [t]here is no absolute right to an evidentiary hearing on a PCRA
     petition, and if the PCRA court can determine from the record that
     no genuine issues of material fact exist, then a hearing is not
     necessary. To obtain reversal of a PCRA court’s decision to
     dismiss a petition without a hearing, an appellant must show that
     he raised a genuine issue of fact which, if resolved in his favor,
     would have entitled him to relief, or that that court otherwise
     abused its discretion in denying a hearing.

Commonwealth v. Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019) (citations

and quotation marks omitted).

     Here, the PCRA court addressed Appellant’s claim as follows:

     Appellant argued that he was entitled to an evidentiary hearing to
     prove the validity of his factual and legal claims and that such a
     hearing was required to decide the merits of Appellant’s claims.
     To the contrary, this [c]ourt was not required to hold an
     evidentiary hearing prior to dismissing Appellant’s PCRA petition,
     as Appellant failed to present this [c]ourt with the requisite proof
     that there were any material issues of fact requiring a hearing

                                      - 12 -
J-S31022-22


     pursuant to Pa.R.Crim.P. 908(A)(2).      Appellant’s claim is thus
     without merit and no relief is due.

     A PCRA court has discretion to dismiss a PCRA petition without an
     evidentiary hearing if the court “is satisfied that there are no
     genuine issues concerning any material fact,” the Appellant “is not
     entitled to post-conviction collateral relief,” and “no legitimate
     purpose     would     be   served     by    further   proceedings.”
     Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa. Super. 2019).
     Furthermore, for ineffective assistance of counsel claims, “if the
     record reflects that the underlying issue is of no arguable merit or
     no prejudice resulted, no evidentiary hearing is required.”
     Commonwealth v. Baumhammers, 92 A.[3]d 708, 726-27 (Pa.
     2014).

     As this [c]ourt has concluded that all of Appellant’s claims in his
     PCRA petition were without merit, no evidentiary hearing was
     required prior to dismissing Appellant’s PCRA petition. This
     [c]ourt therefore properly dismissed Appellant’s PCRA petition
     and, accordingly, no relief is due.

PCRA Ct. Op. at 7-8.

     Following our review of the record, we agree with the PCRA court’s

conclusion that an evidentiary hearing was unwarranted because Appellant’s

claims have no arguable merit. Further, Appellant has failed to present any

genuine issue of material fact that would entitle him to a hearing.         See

Maddrey, 205 A.3d at 328. Therefore, no relief is due.

     For these reasons, we conclude that the PCRA court’s determinations

are supported by the record and that there was no error of law by the PCRA

court in dismissing Appellant’s PCRA petition. See Sandusky, 203 A.3d at

1043. Accordingly, we affirm the PCRA court’s order.

     Order affirmed.




                                    - 13 -
J-S31022-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                          - 14 -